Citation Nr: 9924066	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision dated in 
October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The October 1996 rating decision granted the veteran's claim 
of entitlement to service connection for PTSD, and assigned a 
10 percent disability evaluation, effective August 13, 1996.  
The veteran's notice of disagreement was received on October 
21, 1996, and a statement of the case was issued on November 
8, 1996.  The veteran's VA Form 9 was received on November 
25, 1996.

Subsequent to the entry of the veteran's appeal, the RO 
increased the evaluation for his service-connected PTSD to 
the current 50 percent, effective August 13, 1996, in a 
January 1998 rating decision.  The Board notes that in a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation.  Therefore, it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
There is nothing in the record to show that the veteran 
expressly stated that he was only seeking a 50 percent rating 
for his PTSD.  Hence, the Board will consider the increased 
rating decision on appeal.

In August 1998, the Board remanded the instant appeal for 
additional development, to include:  obtaining treatment 
records for PTSD which were not then of record; the issuance 
of a supplemental statement of the case (SSOC) containing the 
new rating criteria for psychiatric disorders, to include 
PTSD, which became effective November 7, 1996; and 
adjudication by the RO of the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD, under the rating 
criteria in effect prior to November 7, 1996, as well as that 
effective on November 7, 1996.  The claims files have been 
returned to the Board for appellate review.





FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by findings that he does not like to be around 
crowds, does not like to discuss Vietnam, suffers from 
nightmares, is intolerant of noise, is untidy, and 
experiences depression, disturbed sleep, and changes in 
appetite; recent findings also indicate that the veteran was 
pleasant, cooperative, and coherent, evidenced intact memory 
and concentration, and had not worked in 51/2 years due to a 
back disability.

2.  The veteran's Global Assessment of Functioning (GAF) 
score was reported as 60 following VA examination in March 
1997.

3.  The veteran's service-connected PTSD is productive of no 
more than considerable social and industrial impairment, 
within the meaning of the rating criteria effective prior to 
November 7, 1996, which are applicable for the entire appeal 
period.

4.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity, according to the rating 
criteria effective since November 7, 1996. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met, under either the old 
or new rating criteria.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's PTSD has been assessed by 
a March 1997 VA medical examination, which the Board finds to 
be adequate concerning the issue on appeal.  Finally, there 
is no indication that there are other relevant records 
available which would support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  
Review of the evidence of record reveals that the veteran 
filed his claim of entitlement to service connection for PTSD 
in August 1996.  By a rating decision dated in October 1996, 
service connection was granted, and a 10 percent disability 
evaluation was assigned by the RO for PTSD, effective from 
August 13, 1996.  The relevant evidence of record at that 
time consisted of the report of a VA PTSD examination dated 
in October 1996.  The veteran reported that he began to drive 
trucks at the age of 16, and continued to do so for 22 years.  
He stated that he had worked numerous jobs since then, and 
that he could neither "stand when someone says what to do" 
nor "stand being around a bunch of people."  The veteran 
said that he had not worked for the past 51/2 years due to a 
back disability.  Subjectively, the veteran stated that he 
awakened with nightmares of Vietnam and was bothered by loud 
noises.  He stated that he did not like to be around crowds, 
and did not like to talk about Vietnam.  Objectively, the 
veteran was a 49-year old mildly obese male, who dressed 
casually and was pleasant and cooperative.  His speech was 
coherent and his concentration, short-term, and long-term 
memory were all intact.  He denied suicidal ideation.  There 
was no evidence of psychosis or thought disorder.  The 
diagnosis was chronic PTSD abnormality.

The veteran was afforded a VA mental disorders examination in 
March 1997.  He reported that he had not worked in the last 6 
years, and was receiving disability benefits from the Social 
Security Administration (SSA).  (Review of the February 1996 
Notice of Favorable Decision from the SSA shows that an 
acquired psychiatric disorder, to include PTSD, was not a 
consideration).  Subjectively, the veteran felt about the 
same, with no change since his October 1996 evaluation.  He 
would wake up in a cold sweat, and reported that he woke up 
choking his wife 6 months earlier.  The veteran stated that 
he could not tolerate noises, and felt depressed off and on 
for the last 20 years, but more so in the 6 years during 
which he had not worked.  His sleep was described as 
disturbed and his appetite as up and down.  Objectively, the 
veteran was a 50-year old male who dressed casually, and 
appeared a bit untidy.  He was somewhat depressed.  His 
concentration and memory appeared intact, and he denied 
having suicidal or homicidal thoughts, or auditory or visual 
hallucinations.  He was coherent.  The diagnoses were chronic 
PTSD and dysthymia.  The examiner assigned a current GAF 
score of 60.
In January 1998, the current 50 percent disability evaluation 
was assigned for PTSD, effective from August 13, 1996.  That 
rating decision also granted entitlement to a total 
disability evaluation on the basis of individual 
unemployability (TDIU) due to service-connected disabilities.

Pursuant to the remand by the Board in August 1998, the RO 
contacted the Ann Arbor, Michigan, Toledo, Ohio, and Fort 
Wayne, Indiana, VA Medical Centers (VAMCs) for additional 
PTSD treatment records since May 1997.  No additional records 
were found.

Also in August 1998, the RO contacted the veteran to obtain 
the names of any health care providers who had provided 
treatment for PTSD, who were not currently of record.  No 
response was received from the veteran.

The veteran contends that the current 50 percent disability 
evaluation assigned for his service-connected PTSD does not 
reflect the present severity of that disorder.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  In a supplemental statement of the case dated in 
October 1998, the RO furnished the veteran with the newly-
revised criteria.  The criteria effective through November 6, 
1996, were furnished to the veteran in a statement of the 
case (SOC) issued in November 1996.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
disability evaluation was warranted for situations where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.

After reviewing the pertinent evidence of record, discussed 
below, the Board concludes that the veteran's service-
connected PTSD is most appropriately rated at the current 50 
percent disability level, pursuant to either the old or new 
rating criteria.  (As noted above, under Karnas, the old 
rating criteria are to be considered for the entire appeal 
period, and the new rating criteria went into effect on 
November 7, 1996.)  This evidence of record shows a 
disability picture which is more consistent with a 50 
percent, as opposed to a 70 percent, disability rating.

It is true that during his October 1996 VA PTSD examination, 
the veteran reported that he did not like to be around crowds 
and did not like to discuss Vietnam.  Moreover, he reported 
during his March 1997 VA mental disorders examination that he 
had not worked for the last 6 years.

However, review of the February 1996 Notice of Favorable 
Decision from the SSA clearly shows that PTSD was not a 
consideration in the award of disability benefits.  Moreover, 
the veteran was pleasant and cooperative during his October 
1996 VA examination, and stated at that time that he had not 
worked for the past 51/2 years due to a back disability.  Also, 
there was no evidence of psychosis or thought disorder 
following the October 1996 examination.  Further, the veteran 
was coherent and his concentration and memory appeared intact 
during VA examination in March 1997.

This evidence does not show that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment, so as to warrant a 70 percent disability 
evaluation under Diagnostic Code 9411.  Because there was no 
evidence of severe impairment with respect to either personal 
relationships or industrial capability, the disability level 
of the veteran's PTSD most closely approximates the rating 
criteria for a 50 percent evaluation.  Accordingly, under the 
rating criteria for PTSD in effect through November 6, 1996, 
the Board determines that an increased evaluation is not 
warranted either prior to or subsequent to that date.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from November 7, 1996, a 50 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
criteria effective November 7, 1996, for a disability 
evaluation in excess of 50 percent for PTSD.  Significantly, 
the veteran's PTSD symptoms do not reflect the criteria under 
the new regulations such as:  occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships.  

Rather, the disability evaluation for the veteran's PTSD is 
most nearly encompassed by the criteria for a 50 percent 
evaluation.  In making this determination, the Board 
recognizes that the veteran does suffer from nightmares, 
intolerance of noise, depression, disturbed sleep, and 
changes in appetite.  The Board also notes that during his 
March 1997 VA mental disorders examination, the veteran 
appeared a bit untidy, and reported that he woke up choking 
his wife 6 months previously.

Finally, it is significant that the veteran's GAF was 
reported as 60 in March 1997.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders 46 (4th ed. 1994) (DSM-IV); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In accordance 
with DSM-IV, a GAF score of 60 represents some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Moreover, the Court has 
held that a GAF score of between 55 and 60 reflected a 
"moderate difficulty in social, occupational and social 
functioning."  See Carpenter v. Brown, 8 Vet. App. 240, 242-
43 (1995).  The same definitions of GAF scores were included 
in the DSM-III-R, which was recognized by VA under the 
criteria in effect prior to the November 7, 1996, regulatory 
changes.  

When the evidence of record is viewed as a whole, the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for a 50 percent 
disability rating.  Accordingly, under the new rating 
criteria for Diagnostic Code 9411 in effect since November 7, 
1996, the Board finds that an evaluation in excess of 50 
percent for the veteran's PTSD is not warranted.

The Board has also considered the contentions of the veteran 
that his October 1996 and March 1997 VA examinations were 
inadequate.  Implicit in the veteran's contentions is that 
the examination was merely cursory in nature.  A review of 
the examination reports, however, reveals no evidence of 
irregularity.  Indeed, if the veteran arguably did undergo 
cursory examinations, it would be difficult to ascertain how 
the reports arrive at the very specific findings contained 
within.  The October 1996 and March 1997 examination reports 
clearly and concisely indicate the veteran's complaints and 
list detailed examination findings.  Accordingly, the Board 
finds that the October 1996 and March 1997 examination 
reports accurately reflect and reinforce the adequacy of the 
underlying examinations.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's PTSD.

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected PTSD, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  Therefore, the Board finds that the 
criteria for submission for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

An increased evaluation in excess of 50 percent for PTSD is 
denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

